DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II (claims 12-17) in the reply filed on 10/27/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-11, 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/27/2021.
Applicant's election with traverse of Species B (claims 12-17, 19) in the reply filed on 10/27/2021 is acknowledged.  The traversal is on the ground(s) that Figs. 2, 6, 8-10 are not different Species.  This is not found persuasive because the species are not so linked so as to form a single inventive concept under PCT Rule 13.1. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: heating/temperature-rising part (i.e. a high-frequency current dielectric part 31, or a current-carrying part 38), control part (i.e. a controller 18) in claim 12; cooling part (i.e. a Peltier or thermoelectric device 30) in claim 13; flow formation part (i.e. a fan or blower 20) in claim 14. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi (JPS 5190172 U) in view of Kim (US 2007/0130966) and Toyo (JPS 4976143 A). 
Regarding claim 12,
Referring to the Figure, Hitachi teaches a defrosting device for removing a frost layer (see detailed description) adhering to a cooling surface  (e.g. the outer surface of an evaporator pipe 1, see detailed description) for cooling a to-be-cooled gas (e.g. as the evaporator cools a gas of a freezer); the device comprising: a heating/temperature-rising part 3 configured to heat an adhesion portion of the cooling surface (e.g. the portion at which frost forms on either the fin 2 or the outer surface of an evaporator pipe 1), to which the frost layer adheres, to rise a temperature of the adhesion portion (see detailed description), with a heat source (e.g. a wire) located on an adhesion portion side with respect to the frost layer (e.g. as the wire of the rising part 3 is located on the outer surface of at least the evaporator pipe 1, and frost will grow radially away from the outer surface of  the evaporator pipe 1); 
Hitachi does not teach a temperature sensor for detecting the temperature of the adhesion portion; and a control part into which a detection value of the temperature sensor is input and which operates the heating/temperature-rising part so as to rise the temperature of the adhesion portion.
Kim, directed to a defrosting device for an evaporator, teaches a temperature sensor 212R, 212CR, 212F or 212CF for detecting the temperature of an adhesion portion of an evaporator (see par. 39); and a control part 302 into which a detection value of the temperature sensor is input and which operates the heating/temperature-rising part so as to rise the temperature of the adhesion portion (see pars. 39-40, 42).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hitachi by Kim with the motivation of minimizing defrosting operation time or duration (see Kim par. 42). 
Hitachi does not teach a sublimation defrosting device, wherein a rise of the temperature of the adhesion portion under a temperature condition is below a melting point of the frost layer to form a temperature gradient from a root-side region to a tip-side region of the frost layer.
Toyo, directed to a defrosting device using a heater, teaches a sublimation defrosting device (see abstract), wherein a rise of a temperature of a defrosting device is below a melting point of a frost layer (e.g. a sublimation defrosting temperature, see abstract, detailed description). 
Toyo teaches that a sublimation defrosting device has the advantage of being able to defrost while avoiding deleterious thawed water which may undesirably overflow or re-freeze (see detailed description). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hitachi by Toyo with the motivation of defrost while avoiding deleterious thawed water which may undesirably overflow or re-freeze. Please note that the modification of Hitachi by Toyo will result in the formation of a temperature gradient from a root-side region to a tip-side region of the frost layer.
Regarding claim 13,
Hitachi does not teach a cooling part configured to cool the tip-side region of the frost layer, wherein the control part is configured to operate the cooling part so as to cool the tip-side region and thereby form the temperature gradient.
Toyo teaches a cooling part (e.g. a thermoelectric element) 7 configured to cool a tip-side region of the frost layer (e.g. as the element 7 is located at a distance from a region of condensator 1 at which frost tips will form) during a defrosting operation (see detailed description, par. 8), wherein a control part (e.g. control circuit comprising a defrosting start switch S, see Fig. 2) is configured to operate the cooling part so as to cool the tip-side region (e.g. as Toyo teaches that the air is not to be heated above -
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hitachi by Toyo with the motivation of further controlling the temperature at which the evaporator is to be defrosted. Please note that the modification of Hitachi by Toyo above will result in a formation of a temperature gradient. 
Regarding claim 14,
Hitachi does not teach a flow formation part for forming a flow of the to-be-cooled gas along the cooling surface.
Toyo teaches a flow formation part (i.e. blower 2) for forming a flow of a to-be-cooled gas along the cooling surface. 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hitachi by Toyo with the motivation of removing sublimated defrost (see Toyo, claims, detailed description). 
Regarding claim 15,
Hitachi teaches wherein the heating/temperature-rising part is a high-frequency current (see detailed description) dielectric part (e.g. as evidenced by the use of an RF generator) configured to apply a high-frequency current to the adhesion portion.
Regarding claims 16-17, 
Hitachi does not specifically teach an electrically conductive material layer formed on the adhesion portion; and an electrically insulating layer formed between the electrically conductive material layer and a cooling flow path which forms the cooling surface, wherein the heating/temperature-rising part includes a current-carrying part configured to apply a current to the 
However the examiner takes official notice that electrically conductive material layers, electrically insulating layers etc… is well known in the art, and the use of, and advantages of, said layers would be well known and obvious to one of ordinary skill in the art. 
Regarding claim 19,
Hitachi as modified above teaches wherein the control part is configured to control the heating/temperature-rising part during transient change due to heating and temperature-rising caused by the heating/temperature-rising part such that the frost layer have a temperature distribution in which a tip of the frost layer has a temperature lower than the adhesion portion and the frost layer has a region whose temperature is lower than the tip of the frost layer (e.g. as the heating/temperature-rising part of Hitachi is located at the surface of the evaporator).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Biotti teaches wherein a heating side of a thermoelectric element is used to heat, not cool, an evaporator during a defrosting operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763